McKinney, J. :
In no instance can an amendment be allowed, where in effect it would be not merely to aid an informal description of the premises levied upon, though good in substance, but to give a new or different description thereof, and thereby, upon a pretext of an amendment, substitute a sufficient return for one wholly inoperative and void.
The return, standing alone, is essentially defective. The description of the premises is insufficient — the levy must show the location of the land levied upon with reasonable certainty; — the sheriff cannot resort to a presumption to supply evidence of a fact required to be shown by record evidence.
Judgment of the circuit court reversed, and the motion dismissed.